DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-10, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zang (USPGPUB DOCUMENT: 2019/0164898, hereinafter Zang) in view of Chang (USPATENT: 9520482, hereinafter Chang).

Re claim 1 Zang discloses in Fig 1-17 a method comprising:
forming a fin structure(120)[0034 of Zang] over a substrate(semiconductor substrate)[0010 of Zang];
forming a first gate stack(left/right 410/400)[0063 of Zang] over the fin structure(120)[0034 of Zang];
forming a source/drain feature(210)[0041 of Zang] in the fin structure(120)[0034 of Zang];

forming a semiconductor liner layer(320)[0041 of Zang] (320 comprises silicon and may therefore be interpreted as a semiconductor liner) on the etch stop layer(310)[0053 of Zang] disposed on the first gate stack(left/right 410/400)[0063 of Zang] and the source/drain feature(210)[0041 of Zang];
removing a first portion (see Fig 4) of the semiconductor liner layer(320)[0041 of Zang] from over the first gate stack(left/right 410/400)[0063 of Zang] such that a second portion(remaining portion of 320) of the semiconductor liner layer(320)[0041 of Zang] extends along a bottom portion of the first gate stack(see Fig 7 where the bottom portion of 320 is nearby to the bottom portion of the gate and therefore may be interpreted as extends along a bottom portion of the first gate stack) without extending to a top portion of the first gate stack(left/right 410/400)[0063 of Zang] after the removing of the first portion of the semiconductor liner layer(320)[0041 of Zang] (see Fig 4); 

Zang does not disclose oxidizing the second portion(remaining portion of 320) of the semiconductor liner layer(320)[0041 of Zang] to form an oxidized liner layer(320)[0041 of Zang] disposed on the bottom portion of the first gate stack

Chang discloses in Fig 4A/B  oxidizing the semiconductor liner layer(412) to form an oxidized liner layer (oxidized 412)[col 5, lines 40-60 of CHang] 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Chang to the teachings of Zang in order to provide benefits by increasing production efficiency and lowering associated costs [col 1, lines 5-20 of Chang].  In doing so, oxidizing the second portion(remaining portion of 320 of Zang) of the semiconductor liner layer(412 of Chang)to form an oxidized liner layer[col 5, lines 40-60 of Chang] disposed on the bottom portion of the first gate stack(left/right 414 of Chang).


Re claim 2 Zang and Chang disclose the method of claim 1, further comprising forming an interlayer dielectric layer(350)[0079 of Zang](350 is a high-k dielectric and may therefore be considered an interlayer dielectric) over the second portion(remaining portion of 320) of the semiconductor liner layer(320)[0041 of Zang] after the removing (see Fig 12) of the first portion (see Fig 5) of the semiconductor liner layer(320)[0041 of Zang] from over the first gate stack(left/right 410/400)[0063 of Zang].


Re claim 5 Zang and Chang disclose the method of claim 1, wherein the second portion(remaining portion of 320) of the semiconductor liner layer(320)[0041 of Zang] occupies a first volume of space and the oxidized liner layer (oxidized 412)[col 5, lines 40-60 of CHang] occupies a second volume space that is greater than the first volume(320)[0041 of Zang].

Regarding the limitation “the oxidized liner layer occupies a second volume space that is greater than the first volume”, the combination of Zang and Chang teach a liner layer that has been oxidized.  This is being interpreted as corresponding to the treating the liner layer such that the treated liner occupies occupies a second volume space that is greater than the first volume as the applicant discloses the volume expansion properties of a liner layer as a result of oxidation as evidenced in paragraph [0046] of the specification.  


Re claim 6 Zang and Chang disclose the method of claim 1, wherein the oxidizing of the second portion(remaining portion of 320) of the semiconductor liner layer(320)[0041 of Zang] to form the oxidized liner layer(320)[0041 of Zang] include performing an annealing process(thermal oxidation) [col 5, lines 40-60 of Chang] at temperature (thermal oxidation) [col 5, lines 40-60 of Chang] between about 300° C and 1000° C.

Zang and Chang do not specifically disclose an annealing process at temperature  between about 300° C and 1000° C.


Although the combination of Zang and Chang do not specifically disclose an annealing process at temperature  between about 300° C and 1000° C, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)



Re claim 7 Zang and Chang disclose the method of claim 1, further comprising forming a sacrificial layer(used to template the formation of 310 and  320)[0041] directly on the semiconductor liner layer(320)[0041 of Zang] disposed over the source/drain feature(210)[0041 of Zang], and wherein the sacrificial (used to template the formation of 310 and  320)[0041] layer(used to template the formation of 310 and  320)[0041] is disposed on the second portion(remaining portion of 320) of the semiconductor liner 

Re claim 8 Zang and Chang disclose the method of claim 7, further comprising removing the sacrificial (used to template the formation of 310 and  320)[0041] disposed on the second portion(remaining portion of 320) of the semiconductor liner layer(320)[0041 of Zang] (see Fig 7 with functional gate 400/410).

Re claim 9 Zang discloses in Fig 1-17 a method comprising: forming a first gate stack(left/right 410/400)[0063 of Zang] and a second gate stack(left/right 410/400)[0063 of Zang] over a substrate(semiconductor substrate)[0010 of Zang]; forming a source/drain feature(210)[0041 of Zang] in the substrate(semiconductor substrate)[0010 of Zang] between the first gate stack(left/right 410/400)[0063 of Zang] and the second gate stack(left/right 410/400)[0063 of Zang]; forming an etch stop layer(310)[0053 of Zang] (310 has etch selectivity with respect to 320 and may therefore be considered an etch stop layer) over the first gate stack(left/right 410/400)[0063 of Zang] (in Fig 6, 310 is beyond the first and second gate stacks and therefore may be interpreted as over the first and second gate stacks), the second gate stack(left/right 410/400)[0063 of Zang] and the source/drain feature(210)[0041 of Zang]; forming a liner layer(320)[0041 of Zang] directly on the etch stop layer(310)[0053 of Zang] disposed over the first gate stack(left/right 410/400)[0063 of Zang], the second gate stack(left/right 410/400)[0063 of Zang] (in Fig 6, 320 is beyond the first and second gate stacks and therefore may be interpreted as over the first and second gate stacks) and the source/drain 

Zang does not disclose treating the u-shaped liner layer(320)[0041 of Zang] such that the treated u-shape liner occupies more volume than the u-shaped liner layer(320)[0041 of Zang];

Chang discloses in Fig 4A/B  treating (oxidizing) [col 5, lines 40-60] the liner layer(412);

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Chang to the teachings of Zang in order to provides benefits by increasing production efficiency and lowering associated costs [col 1, lines 5-20].  In doing so, treating (oxidizing) [col 5, lines 40-60 of Chang] the u-shaped (320 of Zang) liner layer(412 of CHang);


Regarding the limitation “treating the u-shaped liner layer such that the treated u-shape liner occupies more volume than the u-shaped liner layer”, the combination of Zang and Chang teach a liner layer that has been oxidized.  This is being interpreted as corresponding to the treating the u-shaped liner layer such that the treated u-shape liner occupies more volume than the u-shaped liner layer as the applicant discloses the volume expansion properties of a liner layer as a result of oxidation as evidenced in paragraph [0046] of the specification.  


Re claim 10 Zang and Chang disclose the method of claim 9, wherein the treating of the u-shaped liner layer(320)[0041 of Zang] includes performing an oxidation process (oxidation) [col 5, lines 40-60 of Chang] of the u-shaped liner layer(320)[0041 of Zang]. 

Re claim 13 Zang and Chang disclose the method of claim 9, wherein the substrate(semiconductor substrate)[0010 of Zang] includes a semiconductor fin structure(120)[0034 of Zang], wherein the forming of the first gate stack(left/right 410/400)[0063 of Zang] and the second gate stack(left/right 410/400)[0063 of Zang] over the substrate(semiconductor substrate)[0010 of Zang] includes forming the first gate stack(left/right 410/400)[0063 of Zang] and the second gate stack(left/right 410/400)[0063 of Zang] over the semiconductor fin structure(120)[0034 of Zang], and wherein the forming of the source/drain feature(210)[0041 of Zang] in the substrate(semiconductor substrate)[0010 of Zang] between the first gate stack(left/right 

Re claim 14 Zang and Chang disclose the method of claim 9, wherein the treated u-shaped liner layer(320)[0041 of Zang] has a different material composition (comprises oxide) [col 5, lines 40-60 of Chang] than the u-shaped liner layer(320)[0041 of Zang].

Re claim 15 Zang and Chang disclose the method of claim 9, wherein the liner layer(320)[0041 of Zang] is formed of a semiconductor material (320 comprises silicon and may therefore be interpreted as a semiconductor).

Re claim 16 Zang and Chang disclose the method of claim 9, wherein forming the first gate stack(left/right 410/400)[0063 of Zang] and the second gate stack(left/right 410/400)[0063 of Zang] over the substrate(semiconductor substrate)[0010 of Zang] includes forming a third gate stack(middle 410/400)[0063 of Zang], wherein forming the etch stop layer(310)[0053 of Zang] over the first gate stack(left/right 410/400)[0063 of Zang], the second gate stack(left/right 410/400)[0063 of Zang] and the source/drain feature(210)[0041 of Zang] further includes forming the etch stop layer(310)[0053 of Zang] over the third gate stack(middle 410/400)[0063 of Zang], and wherein forming the liner layer(320)[0041 of Zang] directly on the etch stop layer(310)[0053 of Zang] disposed over the first gate stack(left/right 410/400)[0063 of Zang], the second gate 

Re claim 17 Zang discloses in Fig 1-17 a method comprising: receiving a substrate(semiconductor substrate)[0010 of Zang] having a placeholder gate(sacrificial gate used to template the formation of 310 and  320)[0041 of Zang] disposed thereupon; 
forming a liner(320)[0041 of Zang] extending along a first portion(remaining portion in Fig 4) of a side surface of the placeholder gate(sacrificial gate used to template the formation of 310 and  320)[0041] such that a second portion of the side surface is free of the liner (removed portion of 320 in Fig 4), and replacing the placeholder gate with a functional gate (400/410).

Zang does not disclose wherein the liner(320)[0041 of Zang] is configured to produce a channel strain;.

Chang discloses in Fig 4A/B wherein the liner(412) is oxidized [col 5, lines 40-60] 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Chang to the teachings of Zang in order to provide benefits by increasing production efficiency and lowering associated costs [col 1, lines 5-20].  

Regarding the limitation “wherein the liner is configured to produce a channel strain”, the combination of Zang and Chang teach a liner layer that has been oxidized.  This is being interpreted as corresponding to the oxidized liner layer such that the oxidized liner expands creating a strain as the applicant discloses the volume expansion properties of a liner layer as a result of oxidation as evidenced in paragraph [0013] of the specification.  



Re claim 18 Zang and Chang disclose the method of claim 17, wherein the forming of the liner(320)[0041 of Zang] includes: forming the liner(320)[0041 of Zang] on the first portion(remaining portion in Fig 4) and the second portion(removed portion of 320) of the side surface of the placeholder gate(sacrificial gate used to template the formation of 310 and  320)[0041]; and performing a chamfering process(330 in Fig 4)[0065]  to remove the liner from the second portion(removed portion of 320) of the side surface of the placeholder gate(sacrificial gate used to template the formation of 310 and  320)[0041].

Re claim 19 Zang and Chang disclose the method of claim 17, wherein the forming of the liner(320)[0041 of Zang] includes: depositing an inter-level dielectric layer(350)[0079 of Zang](350 is a high-k dielectric and may therefore be considered an interlayer dielectric) on the liner(320)[0041 of Zang]; and annealing the substrate(semiconductor 

Re claim 20 Zang and Chang disclose the method of claim 17, wherein the forming of the liner(320)[0041 of Zang] is configured such that a majority of the side surface of the placeholder gate(sacrificial gate used to template the formation of 310 and  320)[0041] is free of the liner(320)[0041 of Zang] (see fig 4). 


Claims 3, 4, 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over an alternative interpretation of Zang (USPGPUB DOCUMENT: 2019/0164898, hereinafter Zang) in view of Chang (USPATENT: 9520482, hereinafter Chang).

Re claim 3 Zang discloses in Fig 1-17 a method comprising:
forming a fin structure(120)[0034 of Zang] over a substrate(semiconductor substrate)[0010 of Zang];
forming a first gate stack((left/right sacrificial gate used to template the formation of 310 and  320)[0041 of Zang]  over the fin structure(120)[0034 of Zang];
forming a source/drain feature(210)[0041 of Zang] in the fin structure(120)[0034 of Zang];
forming an etch stop layer(310)[0053 of Zang] (310 has etch selectivity with respect to 320 and may therefore be considered an etch stop layer) on the first gate stack((left/right sacrificial gate used to template the formation of 310 and  320)[0041 of Zang]  and the source/drain feature(210)[0041 of Zang];

removing a first portion (see Fig 4) of the semiconductor liner layer(320)[0041 of Zang] from over the first gate stack((left/right sacrificial gate used to template the formation of 310 and  320)[0041 of Zang]  such that a second portion(remaining portion of 320) of the semiconductor liner layer(320)[0041 of Zang] extends along a bottom portion of the first gate stack(see Fig 7 where the bottom portion of 320 is nearby to the bottom portion of the gate and therefore may be interpreted as extends along a bottom portion of the first gate stack) without extending to a top portion of the first gate stack((left/right sacrificial gate used to template the formation of 310 and  320)[0041 of Zang]  after the removing of the first portion of the semiconductor liner layer(320)[0041 of Zang] (see Fig 4); further comprising:
removing a portion of the first gate stack((left/right sacrificial gate used to template the formation of 310 and  320)[0041 of Zang]  to form a trench (trench between 310); and forming a gate electrode layer(left/right 410/400)[0063 of Zang] within the trench.

Zang does not disclose oxidizing the second portion(remaining portion of 320) of the semiconductor liner layer(320)[0041 of Zang] to form an oxidized liner layer(320)[0041 of Zang] disposed on the bottom portion of the first gate stack



It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Chang to the teachings of Zang in order to provide benefits by increasing production efficiency and lowering associated costs [col 1, lines 5-20 of Chang].  In doing so, oxidizing the second portion(remaining portion of 320 of Zang) of the semiconductor liner layer(412 of Chang)to form an oxidized liner layer[col 5, lines 40-60 of Chang] disposed on the bottom portion of the first gate stack(left/right 414 of Chang).



Re claim 4 Zang and Chang disclose the method of claim 3, wherein a portion of the fin structure(120)[0034 of Zang] is exposed within the trench (top of 120 is exposed to trench) after the removing of the portion of the first gate stack((left/right sacrificial gate used to template the formation of 310 and  320)[0041 of Zang]  to form the trench(trench between 310).


Re claim 11 Zang discloses in Fig 1-17 a method comprising: forming a first gate stack((left/right sacrificial gate used to template the formation of 310 and  320)[0041 of Zang]  and a second gate stack((left/right sacrificial gate used to template the formation 


Zang does not disclose treating the u-shaped liner layer(320)[0041 of Zang] such that the treated u-shape liner occupies more volume than the u-shaped liner layer(320)[0041 of Zang];

Chang discloses in Fig 4A/B  treating (oxidizing) [col 5, lines 40-60] the liner layer(412);

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Chang to the teachings of Zang in order to provides benefits by increasing production efficiency and lowering associated costs 


Regarding the limitation “treating the u-shaped liner layer such that the treated u-shape liner occupies more volume than the u-shaped liner layer”, the combination of Zang and Chang teach a liner layer that has been oxidized.  This is being interpreted as corresponding to the treating the u-shaped liner layer such that the treated u-shape liner occupies more volume than the u-shaped liner layer as the applicant discloses the volume expansion properties of a liner layer as a result of oxidation as evidenced in paragraph [0046] of the specification.  



Re claim 12 Zang and Chang disclose the method of claim 11, wherein the second gate stack((left/right sacrificial gate used to template the formation of 310 and  320)[0041 of Zang]  is part of a p-type transistor (p-type)[0046].


Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819